Title: To Benjamin Franklin from Cradock Taylor, 29 June 1779
From: Taylor, Cradock
To: Franklin, Benjamin


Sir
Aix in Provance the 29th. 1779 June
I make no doubt but by this time Mr. Frazer has acquainted Your Excerlency in what Manner I came into the British Navy but for fear he Shod. not I take the liberty to Acquaint you that I was against my Inclination taken out of a Nuteral Vessel & Compeld. to serve his Britanick Majesty. I Now embrace this oppertunity of Returning to my Native Cuntry America an oppertunity I long have wished for I hope your Exerlency will take my case into Consideration as I have no Friends in this place (& what is still worse no Money) but have been Oblig’d to live upon my 12 Sols per. day tho not without Contracting some Small Depts now Sir if your Excerlency will be so kind as to obtain me my liberty to Return to my Native Cuntry (which I make no doubt but you can from the Aliance betweeen France & America) it will ever be esteemed as the greatest favour that could be conferd on your most obedient & greatly Obligd. Humbl. Servt.
Cradock Taylor
[In the margin:] I have taken the liberty to send a copy of part of this letter to the French Minister—
 
Addressed: aix / a Son Excellence / Monsieur Le Docteur Franklin / ambassadeur des Etat unis de / L’amerique, a la Cour de france, / à Paris.
Notation: Cradock Taylor, Aix in Provance, June 29. 79
